Citation Nr: 9917295	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-32 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of low back 
strain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1979 to 
February 1980.  The record also reflects that he served in 
the Alabama Army National Guard from 1982 to 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned Member of the 
Board at a hearing held at the RO on April 5, 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

Additional development will be necessary to comply with the 
law, regulations and precedent decisions of the United States 
Court of Appeals for Veterans Claims (the Court).

The appellant alleges that he injured his back in 1982 while 
serving in the Alabama Army National Guard.  He further 
alleges that he continued to experience problems with his 
back during additional periods of Guard service.  Medical 
records on file which correspond to his Guard service reflect 
further treatment in July 1982 for the aforementioned back 
injury and also for additional treatment and evaluation for 
back problems through 1995.  However, although the record 
reflects that he was a member of the Alabama Army National 
Guard from 1982 to 1996, the evidence before the Board does 
not disclose periods of inactive duty for training, active 
duty for training, active for special work, etc.  
Verification of the appellant's qualifying period(s) of 
active duty for training as a member of Alabama's Army 
National Guard is important because this is a service 
connection claim based on his Guard service.  Thus, the RO 
should verify all relevant period(s) of qualifying "active 
duty for training" before adjudicating this claim.  
Applicable law and regulations provide that federalized 
active duty for training by members of the National Guard 
under title 32 is qualifying service for VA disability 
compensation benefits.

In view of these findings, the Board concludes that the 
appellant's claim of service connection will require 
readjudication by the RO with consideration given to all 
verifiable periods of qualifying active duty service.

In addition to the above, further development for the purpose 
of obtaining all of the appellant's available personnel and 
medical records from his period of active duty in the Army in 
1979-80 and from his Army National Guard service is clearly 
indicated by the record on appeal.  While photocopies of at 
least a portion of his medical records from his Guard service 
are on file, there are no medical records corresponding to 
his active duty service and it is not known whether we have a 
complete set of his Guard records in view of the photocopies.  
Accordingly, the RO should endeavor to obtain all available 
personnel/medical records corresponding to the appellant's 
military service from the National Personnel Records Center 
or potential custodians of his service medical records.

The Board believes that, in light of the appellant's 
contentions, and once all of the medical evidence has been 
obtained, the appellant should be examined by a VA orthopedic 
specialist in order to determine the current diagnosis of any 
back disorder(s) and to proffer a medical opinion addressing 
whether a relationship may exist between the appellant's back 
injury sustained in July 1982 and any currently diagnosed 
back disorder.  It is noted that he was examined in February 
1997 and diagnosed with hemiplegia, L4-L5 with failure of 
neurosurgical wrap treatment, but it does not appear that the 
examiner had the benefit of review of his service medical 
records in the claims file and no medical opinion was 
expressed concerning the etiology of the aforementioned 
diagnosis.

Further, the RO is advised to readjudicate this claim in 
accord with the Court's caselaw regarding service connection 
claims based on National Guard and/or Reserves military 
service.  The Court has held that a claimant must first 
establish status as a veteran if his/her claim is based on 
Guard/Reserves service.  See Laruan v. West, 11 Vet. App. 80 
(1998) (en banc) (without predicate veteran status there is 
no cognizable claim to be made before VA or the Court under 
title 38).  On this point, the Court, citing Laruan, Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 
78 F.3d 604 (Fed. Cir. 1996 (table), and 38 U.S.C.A. 
§§ 101(2), 101(24) and 1110, stated that in order to obtain 
veteran status based upon a period of active duty for 
training (ADT) or inactive duty for training (IDT), the 
evidence of record must show entitlement to service 
connection by a preponderance of the evidence.

Finally, it is noted that the appellant submitted additional 
evidence to the Board at his April 1999 hearing for which he 
requested waiver of the RO's consideration thereof in favor 
of review by the Board.  The Board has accepted the evidence 
submitted by the appellant pursuant to 38 C.F.R. § 20.1304(c) 
(1998); however, in light of this remand, the RO is 
instructed to consider this evidence when it readjudicates 
the case.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should seek official 
corroboration of the status (i.e., full-
time active duty, and all periods of ADT 
and IDT) and duration of the appellant's 
military service in the Army National 
Guard of Alabama from 1980 to 1996.  In 
addition, the RO should corroborate the 
status and duration of any periods of 
federalized (i.e., full-time duty under 
section 316, 502, 503, 504, or 505 of 
title 32, United States Code) and non-
federalized ADT and any periods of IDT in 
units he was assigned to in the Alabama 
Army National Guard for the years 1980 to 
1996.  The actual duration of each and 
every period of active duty, ADT, and IDT 
in the Army National Guard, both 
federalized and non-federalized, as well 
as the federal statutory authority under 
which each period of such service was 
performed, should be specifically 
identified.

In addition, the RO should request 
complete, legible copies of any and all 
personnel and medical records which 
pertain to the appellant's active duty 
service in the Army from September 1979 
to February 1980 and from his Army 
National Guard service for the above-
described time period.  All attempts to 
secure these records should be 
undertaken, to include referrals to all 
potential custodians of his service 
records, including the Army National 
Guard command and the Adjutant General's 
Office of Alabama, the National Personnel 
Records Center and the Army Reserve 
Personnel Center in St. Louis, Missouri, 
and the Army National Guard Personnel 
Center in Falls Church, Virginia.  All 
records received in response to the above 
inquiries should be associated with the 
claims folder.

2.  The appellant should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and/or VA) where he 
has been treated for his claimed back 
disorder since the 1982 injury.  The RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the appellant 
which are not already on file. 

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination. The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
back disorder(s).  The diagnosis(es) must 
be based on examination findings, all 
available medical records, and any 
special testing deemed appropriate.  
Further, for any back disorder diagnosed, 
the physician should specifically address 
the following questions:  (1) whether the 
medical evidence on file establishes the 
presence of the back disorder during any 
of the appellant's periods of military 
service. (In this regard the physician 
should comment on the etiology of such 
disorder(s) in reference to the back 
injury the appellant sustained in July 
1982 while serving in the National 
Guard.); (2) if there is no medical 
evidence of a back disorder during any of 
the appellant's periods of service, the 
physician should clearly indicate so; and 
(3) based on all the medical records and 
without resorting to speculation, the 
physician should indicate what is the 
date of onset of any current back 
disorder found on examination.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions reached. The report of 
the examination should be associated with 
the claims folder.

The appellant should be given adequate 
notice of this examination.  If he fails 
to report for the examination, this fact 
must be noted in the claims folder and a 
copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or the specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of the 
examination report to the examining 
physician.

5.  After the development requested has 
been completed to the extent possible, 
the RO should readjudicate the issue set 
forth on the title page of this REMAND 
with consideration given to all of the 
evidence of record, including the 
additional evidence submitted by the 
appellant at his April 1999 Travel Board 
hearing as well as any evidence obtained 
as a result of this remand.  The 
adjudication of this claim should include 
relevant discussion and consideration of 
the law and applicable regulations, in 
particular 38 U.S.C.A. §§ 101(2), 101(24) 
and 1110, as well as the Court's holdings 
in Laruan, Caluza, supra.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

6.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995) and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for the 
requested examination without good cause 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1998).  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


